Citation Nr: 0420068	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  95-39 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for residuals of a low 
back injury with traumatic arthritis, L4-L5, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel




INTRODUCTION

The veteran served on active duty from July 1983 to December 
1987.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claim.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

In this case, the veteran was last examined by VA in June 
2003, prior to the implementation of revised rating criteria 
for diseases and injuries of the spine (effective September 
23, 2002 and September 26, 2003).  See 67 Fed. Reg. 54,345-
54,349 (August 22, 2002); 68 Fed. Reg. 51,454-51,458 (August 
27, 2003).  While the RO considered the revised regulations 
in the October 2002 and September 2003 supplemental 
statements of the case, the VA examination in June 2003 does 
not appear to be adequate for rating purposes.  See also 
Deluca v. Brown, 8 Vet. App. 202 (1995).

Also, another final rule adds two notes to the criteria for 
rating intervertebral disc syndrome under 38 CFR 4.71a.  
These notes were inadvertently omitted when the pertinent 
regulation was initially published in the Federal Register 
last year.  See 69 Fed. Reg. 32,449 (June 10, 2004).  The RO 
has not had the opportunity to consider whether the new 
criteria should be applied in this case.  Any recent 
treatment records for the veteran's residuals of a low back 
injury with traumatic arthritis, L4-L5, should also be 
obtained on remand.

Accordingly, this case is REMANDED for the following actions:

1.  Request that the veteran provide a list 
of those (VA and private medical providers) 
who have him for his service-connected low 
back disorder since January 2004.  Obtain all 
records of any treatment reported by the 
veteran that are not already in the claims 
file.

2.  After associating with the claims file 
all available records received pursuant to 
the above-requested 
development, make arrangements to 
schedule the veteran for a VA orthopedic 
examination.  The claims file must be 
made available to the examiner, and the 
examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  Any indicated tests, including 
X-rays if indicated, should be 
accomplished.  A rationale for any 
opinion expressed should be provided.

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected residuals 
of a low back injury with traumatic 
arthritis, L4-L5.  

The examiner should note the range of 
motion for the lumbar spine.  Whether 
there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range 
of motion loss due to any of the 
following should be addressed: (1) pain 
on use, including during flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  
The examiner is asked to describe 
whether pain significantly limits 
functional ability during flare-ups or 
when the lumbar spine is used 
repeatedly.  All limitation of function 
must be identified.   If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

The examiner should also state whether 
there are any osteoarthritic changes; 
narrowing or irregularity of joint space; 
abnormal mobility on forced motion; 
listing of the spine; or positive 
Goldthwait's sign.  

The examiner should also identify any 
orthopedic and neurological findings 
related to the service-connected 
residuals of a low back injury with 
traumatic arthritis, L4-L5, and fully 
describe the extent and severity of those 
symptoms.

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical 
findings on examination should be 
directly addressed and discussed in the 
examination report.

3.  Review the claims folder and ensure that 
the foregoing development has been conducted 
and completed in full.  Specific attention is 
directed to the examination report.  Ensure 
that the medical report is complete and in 
full compliance with the above directives.  
If the report is deficient in any manner, it 
must be returned to the examiner for 
correction.  38 C.F.R. § 4.2 (2003); see also 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  Finally, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  The RO should document its 
consideration of the June 2004 regulatory 
revisions for rating intervertebral disc 
syndrome, if applicable.  If the decision 
remains adverse to the veteran, furnish 
him and his representative a supplemental 
statement of the case and afford a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


